DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.

Response to Arguments
Applicants argue that the prior art cited does not teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.
Regarding the 101 rejection, the claims remain non-statutory.  Although the claims recite partitioning the sequence of items into classes by applying a clustering algorithm to the word vector, the partitioning associating a class representative vector with the classes based on a user selection, the partitioning a clustering algorithm falls in the category of mathematical concepts.  The instant claims simply determine information based on algorithmic correlations and do not do anything with the gathered data.  Thus, Applicants reliance on the improvement rationale to show significantly more 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claims invention is directed to non-statutory subject matter.

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of determining and discerning items with multiple meanings, as explained in detail below.
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “a processor, memory and display” nothing in the claim element precludes the steps from being a mathematical equation. The present claim language under its broadest reasonable interpretation, covers mathematical calculations and recites generic computer components, which all 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4-5 and 10-18 of U.S. Patent No. 9,672,207.  Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claims 1, 3 and 5, Shmueli discloses a method, medium and system, hereinafter referenced as a method of determining and discerning items with multiple meanings in a sequence of items, the method comprising: 
producing a distributed representation for each item of the sequence of items including a word vector and a context vector, 
partitioning the sequence of items into classes; 
for an item using a representative word vector of each class, calculating a cosine distance between the word vector of said item and the class representative vector, 
wherein the calculating scans the sequence of items and sets a current center item as a vocabulary word and uses an average of the word vectors of items in a window of a predetermined size surrounding the vocabulary word, and then calculates the cosine distance of the vector average with a class representative context vector, further comprising displaying a dominant member of each class based on the member having a largest cosine distance between the word vector of a potential dominant member item and the class representative vector. (1, 4-5, 10, 13-15 and 18). 
claims 2, 4 and 6, Shmueli discloses a method further comprising producing a new sequence of items based on a result of the calculating (claims 2-3, 11-12 and 16-17). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al (“Multi-Prototype Vector-Space Models for Word Meaning”, ACL Annual Conference of the North American Chapter, Jun 2010, pp 109-117, hereinafter, Reisinger) in view of Miklov et al (“Efficient Estimation of Word Representations in Vector Space”, ICLR Workshop, 2013, hereinafter, Mikolov) and in further view of Cortes et al. (USPN 5,640,592), hereinafter referenced as Cortes.

Regarding claims 1, 3 and 5, Reisinger discloses a method, medium and system, hereinafter referenced as a method of determining and discerning items with multiple meanings in a sequence of items, the method comprising: 
partitioning the sequence of items into classes, for an item using a representative word vector of each class, calculating a cosine distance between the word vector of said 
wherein the calculating scans the sequence of items and sets a current center item as a vocabulary word and uses an average of the word vectors of items in a window of a predetermined size surrounding the vocabulary word, and then calculates the cosine distance of the vector average with a class representative context vector (Reisinger, Sec. 1, para 3, 4, Sec. 3.2 para 1, Fig. 1, in the multi-prototype vector space model, the words from the corpus is clustered, i.e., classified or partitioned, into a set of distinct "sense specific" vectors, which is a context-based average "prototype" vector for the cluster), further comprising displaying a dominant member of each class based on the member having a largest cosine distance between the word vector of a potential dominant member item and the class representative vector (Reisinger, Sec. 1, para 3, 4, Sec. 3.2 para 1, Fig. 1, in the multi-prototype vector space model, the words from the corpus is clustered, i.e., classified or partitioned, into a set of distinct "sense specific" vectors, which is a context-based average "prototype" vector for the cluster.  The similarity, i.e. the reciprocal of cosine distance, of each word to the sense vectors is calculated to determine the meaning of the word), but does not specifically teach producing a distributed representation for each item of the sequence of items including 
Mikolov discloses producing a distributed representation for each item of the sequence of items including a word vector and a context vector (Mikolov, Sec. 3.1 and 3.2, the Continuous Bag-of-Words model and the Skip-gram model are implemented by word2vec, a software tool that encodes the words according to present specification).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Milokov's teaching of distributed word representation in vector space as a modification to Reisinger’s disclose in order to efficiently represent words in very large data set in vectors (Milokov, abstract).  
Reisinger in view of Miklov teach the method as described above, but does not specifically teach associating a class representative vector with the classes based on a user selection.
Cortes discloses a method comprising associating a class representative vector with the classes based on a user selection (column 1, lines 41-55 with column 3, lines 34-48 and column 3, line 64 – column 4, line 13), to assist with differentiating data vectors with respect to a class.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to help with patter recognition.
Regarding claims 7-9, it is interpreted and rejected for similar reasons as set forth above.  In addition, Cortes discloses a method wherein the sequence of items into are partitioned into the classes by applying a clustering algorithm to the word vector .

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger in view of Miklov and Cortes and further in view of Liou, et al (“Autoencoder for Words”, Neurocomputing Journal 2013, hereinafter Liou).

Regarding claims 2, 4 and 6, Reisinger in view of Milokov and Cortes disclose a method as described above, but does not specifically teach a method further comprising producing a new sequence of items based on a result of the calculating. 
Liou teaches a method further comprising producing a new sequence of items based on a result of the calculating (Liou, Sec. 3, Table 3-5, an encoding method for polysemous words is exemplified in Chinese language. Each polysemous word will be assigned a code, i.e., vector for different meanings. Table 5 shows the re-encoded text wherein polysemous words are re-encoded with meaning index (in parenthesis), which is similar to Fig. 3 of present invention).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liou's teaching of displaying words in difference meaning as a modification to the combination disclosure by Reisinger and Milokov in order to encode word into different vectors in semantic space (Liou, abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.